Citation Nr: 0210282	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right hip.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left hip.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
August 1988, and from July 1992 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service connection for a right hip disability and 
degenerative arthritis of the left hip, and assigned 10 
percent disabilities for each disability.

It is noted that service connection was established for the 
veteran's bilateral hip disability as traumatic arthritis 
based on diagnoses of bilateral hip arthritis.  Therefore, 
the issues are as stated on the title page.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the right hip is 
manifested by some limitation of motion and pain.

2.  The veteran's degenerative arthritis of the left hip is 
manifested by flexion to 90 degrees, with painful limited 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the right hip have not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.71a, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5250, 5251, 5252, 5253, 5255 (2001).

2.  The criteria for an initial evaluation of 20 percent, but 
no higher, for degenerative arthritis of the left hip have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5255 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At his July 1999 VA examination, the veteran reported 
bilateral hip pain, difficulty running, jumping, and doing 
contact sports.  He indicated that he could walk but had 
problems with high impact exercises.  

The examination showed the veteran's gait as normal, bending 
was 100 percent, and squatting was 100 percent.  Tiptoe 
walking, tandem walking and heel walking was normal.  The 
examiner noted that the veteran's hips had full range of 
motion with minimal pain present.  Range of motion was 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 30 degrees, external rotation to 60 
degrees, and internal rotation to 30 degrees.  The thighs 
were noted as normal and without pain.  X-rays of the hip 
noted no degenerative changes identified.  The diagnosis was 
bilateral hip condition - no pathology.

Outpatient treatment records from Cape Fear Orthopaedic 
Clinic dated July 1999 to January 2000 show that in November 
1999 the veteran complained of hip pain, left greater than 
right.  He indicated that the pain flared-up recently and the 
pain would come and go.  The examination showed near full 
range of motion without significant discomfort or pain.  He 
had no pain over his greater trochanter.  The veteran 
described his pain as radiating down the medial thigh around 
the knee to the lateral calf down to the ankle.  He indicated 
that it was not that bad during the examination.  MRI of both 
hips in January 2000 did not show any osteonecrosis or any 
other significant abnormalities.  It was noted that there 
might have been a little increased fluid in the right hip as 
compared to the left, and maybe some subtle cartilage wear, 
but no significant abnormalities noted.  The examiner 
discussed with the veteran that he could not see anything 
particularly abnormal.  The examiner noted some mild 
arthritic changes, which could account for the veteran's 
pain.  The examiner prescribed Vioxx.

At an examination held at the Fayetteville Orthopaedic Clinic 
dated April 2001, the veteran reported pain in both hips and 
in the medial groin radiating into the medial thigh.  He also 
complained that he could not run, jog, or do other sports and 
be as active as he was several years ago.  

The examination of both hips showed an equal internal and 
external rotation.  Full flexion, full extension.  There was 
no specific point tenderness on the medial groin.  There was 
subjective pain along the medial groin into the medial thigh.  
There was no knee joint pain.  There was no trochanteric pain 
and the left and right hip were equal in the examination.  
The straight leg raising test for sciatica was negative and 
there was no radiation of pain beyond the distal lateral 
thigh or medial thigh across the knee joint with a negative 
straight leg raising.  X-rays of both hips were taken with 
the AP and frog leg position and there was no evidence of 
avascular necrosis cystic lesions in the femoral head, 
calcifications along the muscle planes and no specific 
narrowing of the hip joint.  

At his December 2001 VA examination, the veteran reported 
experiencing very similar and severe recurring pain and 
discomfort in both hips.  He did not report weakness but did 
report stiffness.  He described the pain as both aching with 
sitting and more passive and sharper if he stretches too far, 
walks too fast, or bears extra weight such as climbing steps.  
He felt more pain when bending or turning.  The veteran 
indicated that when walking on a straight line, he did not 
have instability, giving way, collapse, heat, redness, or 
know swelling.  He reported that it was severe enough that he 
had abandoned running as an exercise, but tried to exercise 
against literally no resistance in order to maintain tone in 
the muscles and his strength for daily activities.  The 
veteran indicated that his treatment had been symptomatic and 
he had more recently been on Vioxx.  The veteran reported no 
flares per se, except on some days he did not know what he 
was doing, he would have more pain and on others, but would 
not need to refrain from going to office or driving, or doing 
other necessary tasks, but he might limit the amount he would 
do a day, but he did not have condition of know limitation of 
motion or incapacity simply due to a flare.  The veteran 
indicated that he walked without a cane or corrective support 
and he has not had surgery.  It was noted that the veteran 
had no remarkable injury on record, although he had some hard 
landings as a paratrooper.  

The examination revealed the veteran with good posture and a 
normal, slightly careful gait without a perceptible limp.  
Standing at the hips level.  The lower extremities, supine 
measured extremities of equal lengths.  The veteran had a 
well-muscled lower back, buttocks, and into the thighs.  He 
did not have tenderness directly on palpation, right or left 
hip, but the site of his discomfort was well over the lateral 
to the buttocks and over the lateral area of the hips 
themselves, right and left.  On further examination of the 
right, the veteran did not have pain in the hips on bending 
forward from the waist nor was his discomfort toward the hips 
flared up with any significant degree in the lumbosacral 
area.  The veteran further did not have significant 
tenderness over the sacroiliac joint area in this 
examination.  Range of motion supine, the veteran, on the 
right hip had 100 degrees of flexion with slight discomfort 
after 90 degrees.  He had abduction to 40 degrees, adduction 
to 35 degrees and internal rotation was only 10 degrees 
before he was uncomfortable.  External rotation was to 30 
degrees.  Standing position, the veteran had slight 
discomfort on extension to 20 degrees.  He could take one 
step forward 12 inches and one step lateral 12 inches without 
significant discomfort.

Examination of the left hip showed flexion to 90 degrees, 
maneuver was stopped because of pain.  The veteran had 45 
degrees abduction, 30 degrees adduction, inversion to 20 
degrees, and eversion to 30 degrees.  The veteran had slight 
discomfort on extending to 30 degrees.  He also had 
discomfort on stepping forward more than 12 inches.  His 
weight bearing on the left hip, the veteran exhibited no 
weakness against any resistance of the examiner.  He had no 
unusual motion and the examiner felt his hip frequently 
enough to elicit crepitation and felt benign.

The examiner noted that the veteran's extension ordinarily 
standing was 20 degrees was not limited by a slight 
discomfort.  He did have some limitation of flexion as 
described above.  Full unlimited flexion would be well over 
100 degrees to 125 degrees.  This veteran had flexion on the 
right to 110 degrees, but pain after 100 and on the left with 
flexion to 90 degrees.  Abduction to 45 degrees was not 
limited.  The veteran was well coordinated.  He had good 
strength under the conditions of the examination, did not 
tire against resistance, neither did he appear to be 
aggravated or have pain build up during the numerous motions, 
which he willingly underwent with the examiner.

The veteran's right hip did not exhibit any weakened movement 
or excess fatigue or incoordination and neither the 
description of the veteran when the veteran described his 
activities outside of this examination.  It was likely that 
the veteran may well have excess use, more pain in the left 
hip than he had in this examination.  It would be unlikely, 
if this would result in any significant loss of motion 
because the veteran's hip did move smoothly and he had 
adequate strength to move the hip, if he needed to.  He at 
least could carry on his daily activities and this examiner 
could not comment further on the degree of pain or limitation 
of motion expected from excess physical activities such as 
climbing or running.  The veteran voluntarily stopped running 
and any climbing other than that daily activity.  The 
examiner noted that the veteran's degree of pathologic 
changes found on imaging was meager.  His latest MRI of 
January 2000 there was no significant abnormality found in 
the hips, however, that examiner stated that the veteran did 
have mild arthritis of the left hip.  The diagnoses were 
degenerative arthritis, left hip, symptomatic, chronic, with 
painful limited motion; likely degenerative arthritis of the 
right hip, not visualized by usual imaging criteria on the 
materials available to this examiner.

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated July 
1999 and December 2001; outpatient treatment records dated 
July 1999 to January 2000 from Cape Fear Orthopaedic Clinic; 
examination dated April 2001 from Fayetteville Orthopaedic 
Clinic.  The issues were also remanded for further 
development.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue as well 
as the criteria for rating reductions.  The discussion in the 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, the veteran has been made aware of the 
evidence and information necessary to substantiate his claim, 
and he has been made aware of VA's role in assisting in the 
development of the claim.  There is no reasonable possibility 
that further development would aid in substantiating the 
claim and, therefore, a remand is not necessary.  38 U.S.C.A. 
§§ 5103, 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The service connected hip disabilities are original claims 
placed in appellate status by a notice of disagreement taking 
exception with the initial ratings assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

The veteran's service-connected bilateral hip degenerative 
arthritis is currently evaluated as 10 percent disabling for 
each hip under 38 C.F.R. § 4.71a, Code 5003, pertaining to 
degenerative arthritis (hypertrophic or osteoarthritis).  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of specific joint or joints is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating may be assigned when there is x- 
ray evidence of involvement of two or more joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent rating may be assigned when 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  The 20 percent and 
10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation. 
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation. Assignment of a 90 percent evaluation, 
the highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to special monthly compensation is warranted. 

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  The veteran's 
disability is already evaluated as 10 percent disabling and 
therefore, the veteran could not receive an increased 
evaluation under this provision.

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.

Analysis

Right hip

Based on the current record, the medical evidence does not 
show that the veteran's service connected arthritis of the 
right hip warrants an evaluation in excess of 10 percent 
under Diagnostic Code 5257 at any time throughout the period 
covered by this appeal.  At his July 1999 VA examination, 
range of motion of the right hip was flexion to 125 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction 
to 30 degrees, external rotation to 60 degrees, and internal 
rotation to 30 degrees.  Outpatient treatment records from 
Cape Fear Orthopaedic Clinic dated July 1999 to January 2000 
note that in November 1999, the veteran complained of hip 
pain, left greater than right.  The examination showed near 
full range of motion without significant discomfort or pain.  
At an examination held at the Fayetteville Orthopaedic Clinic 
in April 2001, the examiner found both hips with equal 
internal and external rotation and full flexion and full 
extension.  There was subjective pain along the medial groin 
into the medial thigh.  There was no trochanteric pain and 
the left and right hip were equal in the examination.  At his 
December 2001 VA examination, the examiner noted that the 
veteran did not have right hip pain on bending forward from 
the waist nor was his discomfort toward the hips flared up 
with any significant degree in the lumbosacral area.  Range 
of motion of the right hip was 100 degrees flexion with 
slight discomfort after 90 degrees, abduction to 40 degrees, 
adduction to 35 degrees, and internal rotation was only 10 
degrees before it was uncomfortable.  He could take one step 
forward 12 inches and one step lateral 12 inches without 
significant discomfort.  In addition, it was noted he had 
good strength under the conditions of the examination, did 
not tire against resistance, neither did he appear to be 
aggravated or have pain build up during the numerous motions, 
which he willingly underwent with the examiner.  The 
veteran's right hip did not exhibit any weakened movement or 
excess fatigue or incoordination.  

There is no medical evidence of right thigh flexion limited 
to 30 degrees to warrant a 20 percent disability rating under 
Diagnostic Code 5252.  There is also no medical evidence to 
show right hip abduction lost beyond 10 degrees to warrant a 
20 percent evaluation under Diagnostic Code 5253.  Diagnostic 
Code 5250 relates to ankylosis of the hip and Diagnostic Code 
5254 requires a flail joint of the hip.  There is no medical 
evidence of ankylosis or flail joint of the hip and 
therefore, any application of these codes would be 
inappropriate.  Therefore, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The veteran's right hip arthritis does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. 4.40 and 4.45 for the period in 
question.  As noted above, there is no objective evidence to 
show that the veteran has additional functional loss due to 
pain, weakness, fatigue, or any other symptom to a degree 
that would support a rating in excess of 10 percent under the 
applicable rating criteria.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right hip arthritis to include 
functional loss by the assigned 10 percent evaluation for the 
entire period covered.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher rating. 

Left hip

A review of the medical evidence of record reflects that the 
veteran's service-connected left hip arthritis is manifested 
by evidence of pain on manipulation and use.  At his July 
1999 VA examination, range of motion of the right hip was 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 30 degrees, external rotation to 60 
degrees, and internal rotation to 30 degrees.  Outpatient 
treatment records from Cape Fear Orthopaedic Clinic dated 
July 1999 to January 2000 note that in November 1999, the 
veteran complained of hip pain, left greater than right.  The 
examination showed near full range of motion without 
significant discomfort or pain.  At an examination held at 
the Fayetteville Orthopaedic Clinic in April 2001, the 
examiner found both hips with equal internal and external 
rotation and full flexion and full extension.  There was 
subjective pain along the medial groin into the medial thigh.  
There was no trochanteric pain and the left and right hip 
were equal in the examination.  At his December 2001 VA 
examination, the examiner noted that the veteran had good 
posture and a normal, slightly careful gait without a 
perceptible limp.  Range of motion of the left hip showed 
flexion to 90 degrees, maneuver was stopped because of pain, 
abduction was to 45 degrees, adduction was to 30 degrees, 
inversion was to 20 degrees, and eversion was to 30 degrees.  
Hip flexion from 0 to 125 degrees and hip abduction to 45 
degrees is considered normal.  Additionally, normal external 
rotation of the hip is to 60 degrees, and normal internal 
rotation is to 40 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).  It was noted that the veteran had discomfort on 
stepping forward more than 12 inches.  His weight bearing on 
the left hip, the veteran exhibited no weakness against any 
resistance of the examiner.  He had no unusual motion and the 
examiner felt his hip frequently enough to elicit crepitation 
and felt benign.  In addition, it was noted he had good 
strength under the conditions of the examination, did not 
tire against resistance, neither did he appear to be 
aggravated or have pain build up during the numerous motions, 
which he willingly underwent with the examiner.  The examiner 
commented that it was likely that the veteran may well have 
excess use, more pain in the left hip than he had in this 
examination.  It would be unlikely, if this would result in 
any significant loss of motion because the veteran's hip did 
move smoothly and he had adequate strength to move the hip, 
if he needed to.  He at least could carry on his daily 
activities and this examiner could not comment further on the 
degree of pain or limitation of motion expected from excess 
physical activities such as climbing or running.

Upon careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates to a 20 
percent evaluation for the left hip for the entire period 
covered by the appeal, in that it demonstrates pain on use of 
the hip.  However, a rating beyond 20 percent is not 
warranted.  There is no clinical evidence of limitation of 
thigh flexion to 20 degrees to warrant a 30 percent 
evaluation under Diagnostic Code 5252.  Diagnostic Code 5250 
relates to ankylosis of the hip and Diagnostic Code 5254 
requires a flail joint of the hip.  There is no medical 
evidence of ankylosis or flail joint of the hip and 
therefore, any application of these codes would be 
inappropriate

The veteran's left hip arthritis does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. 4.40 and 4.45.  As noted above, there 
is no objective evidence to show that the veteran has 
additional functional loss due to pain, weakness, fatigue, or 
any other symptom to a degree that would support a rating in 
excess of 20 percent under the applicable rating criteria.  
See 38 C.F.R.§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of left hip arthritis to include 
functional loss by the assigned 20 percent rating.  The 
additional factors to be considered under 38 C.F.R. §§ 4.40 
and 4.45 do not support a higher rating. 

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's left hip arthritis is not so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 20 percent rating for left hip 
arthritis accounts for what is considered to be the average 
impairment of earning capacity for veteran's disability.  In 
sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.



ORDER


Entitlement to an assignment of a disability evaluation in 
excess of 10 percent for degenerative arthritis of the right 
hip is denied.

Entitlement to a disability evaluation of 20 percent, but no 
higher, for degenerative arthritis of the left hip is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

